Per curiam.
Appellant comes here from an adverse habeas corpus judgment.
Appellant contends that the habeas corpus judge erred in failing to appoint counsel for him so as to assure a fair and meaningful habeas corpus hearing. This enumerated error is without merit. This court has continually held that the constitutional guarantee of the right to representation by counsel in criminal cases does not extend to an application for a writ of habeas corpus. See Griffin v. Smith, 228 Ga. 177 (184 SE2d 459).
Appellant also contends that the habeas corpus judgment remanding him to custody was erroneous because the grand jury that indicted him and the petit jury that tried him vere constitutionally defective in that blacks were systematically excluded from these juries. The habeas corpus court held that the appellant did not carry the burden of proving jury discrimination, and under Johnson v. Caldwell, 228 Ga. 776 (187 SE2d 844), this enumerated error is without merit.
We have carefully reviewed the record with respect to the other enumerated errors and find them to be without merit.

Judgment affirmed.


All the Justices concur, except Gunter and Ingram, JJ, who dissent.